Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 05/02/2022 in which claims 1, 3-9, and 11-17 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 7-9, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2021/0160527) in view of An (US 2016/0366441).

As to claim 1, Chuang teaches an image decoding method performed by a decoding apparatus, the method comprising:

deriving a reference subblock on a collocated reference picture for a current subblock within a current block; deriving a motion vector of the reference subblock ([0065]-[0068]);

deriving a subblock temporal motion vector predictor (sbTMVP) candidate based on the motion vector of the reference subblock; generating prediction samples based on a motion vector of the current subblock derived based on the sbTMVP candidate ([0047], [0058], [0067], [0069], and [0070]);

generating residual samples for the current block; and generating reconstruction samples based on the prediction samples and the residual samples ([0053] and [0071]-[0072]).

Chuang does not teach wherein for the reference subblock that is not available, the motion vector of the reference subblock is set as a base motion vector, wherein the base motion vector is derived on the collocated reference picture based on a position of the current block, wherein the position of the current block is derived based on a position of a center lower-right sample among four samples positioned at a center within the current block, wherein the reference subblock is derived on the collocated reference picture based on a position of the current subblock, and wherein the position of the current subblock is derived based on a position of a center lower-right sample among four samples positioned at a center within the current subblock.

However, Chuang does teach that MV_x and MV_y may be scaled according to the temporal distance relation between a collocated picture, current picture, and reference picture of the collocated MV. If Motion Information (MI) is not available for some sub_PU, MI of a sub_PU around the center position will be used, or more generally, a default MV will be used ([0010]).

In addition, An teaches wherein for the reference subblock that is not available, the motion vector of the reference subblock is set as a base motion vector, wherein the reference subblock is derived on the collocated reference picture based on a position of the current subblock, and wherein the base motion vector is derived on the collocated reference picture based on a position of the current block ([0015], [0016], and [0019]; also see FIG. 3 and [0023]). An also teaches wherein the position of the current block is derived based on a position of a center lower-right sample among four samples positioned at a center within the current block, and wherein the position of the current subblock is derived based on a position of a center lower-right sample among four samples positioned at a center within the current subblock ([0016], [0018], [0019], and [0023]; also see FIGs. 2A and 2B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chuang’s system with An’s system. In An’s disclosure, embodiments of the present invention use default motion parameters for motion hole filling so that motion prediction for each sub-PU can be done in parallel. Furthermore, pruning of motion candidates does not need to wait for all sub-PUs to determine inherited motion parameters. Accordingly, for each sub-PU within the current PU, if its corresponding reference block does not contain available motion parameters, default motion parameters are used for the sub-PU. The motion information associated with a PU or sub-PU includes one or more of the motion vector(s), reference picture index(es), reference picture list(s), etc. The motion information associated with each PU or sub-PU is referred as motion parameters in this disclosure (An; [0015]).

As to claim 17, Chuang teaches a non-transitory computer-readable digital storage medium storing a bitstream generated by a method, the method comprising:

deriving a reference subblock on a collocated reference picture for a current subblock within a current block; deriving a motion vector of the reference subblock ([0065]-[0068]);

deriving a subblock temporal motion vector predictor (sbTMVP) candidate based on the motion vector of the reference subblock; generating prediction samples based on a motion vector of the current subblock derived based on the sbTMVP candidate ([0047], [0058], [0067], [0069], and [0070]);

generating residual samples based on the prediction samples; and encoding image information including information on the residual samples to generate the bitstream ([0053] and [0071]-[0072]).

Chuang does not teach wherein for the reference subblock that is not available, the motion vector of the reference subblock is set as a base motion vector, wherein the base motion vector is derived on the collocated reference picture based on a position of the current block, wherein the position of the current block is derived based on a position of a center lower-right sample among four samples positioned at a center within the current block, wherein the reference subblock is derived on the collocated reference picture based on a position of the current subblock, and wherein the position of the current subblock is derived based on a position of a center lower-right sample among four samples positioned at a center within the current subblock.

However, Chuang does teach that MV_x and MV_y may be scaled according to the temporal distance relation between a collocated picture, current picture, and reference picture of the collocated MV. If Motion Information (MI) is not available for some sub_PU, MI of a sub_PU around the center position will be used, or more generally, a default MV will be used ([0010]).

In addition, An teaches wherein for the reference subblock that is not available, the motion vector of the reference subblock is set as a base motion vector, wherein the reference subblock is derived on the collocated reference picture based on a position of the current subblock, and wherein the base motion vector is derived on the collocated reference picture based on a position of the current block ([0015] and [0019]; also see FIG. 3 and [0023]). An also teaches wherein the position of the current block is derived based on a position of a center lower-right sample among four samples positioned at a center within the current block, and wherein the position of the current subblock is derived based on a position of a center lower-right sample among four samples positioned at a center within the current subblock ([0016], [0018], [0019], and [0023]; also see FIGs. 2A and 2B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chuang’s system with An’s system. In An’s disclosure, embodiments of the present invention use default motion parameters for motion hole filling so that motion prediction for each sub-PU can be done in parallel. Furthermore, pruning of motion candidates does not need to wait for all sub-PUs to determine inherited motion parameters. Accordingly, for each sub-PU within the current PU, if its corresponding reference block does not contain available motion parameters, default motion parameters are used for the sub-PU. The motion information associated with a PU or sub-PU includes one or more of the motion vector(s), reference picture index(es), reference picture list(s), etc. The motion information associated with each PU or sub-PU is referred as motion parameters in this disclosure (An; [0015]).

As to claim 9, claim 9 is rejected similarly as claim 17.

As to claims 3 and 11, the combination of Chuang and An teaches wherein for the current block being equal to a size of 8 x 8, the motion vector and base motion vector of the reference subblock are derived based on a center lower-right sample position of the current block (Chuang; [0007], [0010], and [0056]; also see [0066] – 8x8 CU; An; [0016], [0018], [0019], and [0023]; also see [0020] – “the motion hole filling process can be dependent on the PU size or CU (coding unit) size. For example, the motion hole filling process will be performed only when the PU or CU size is equal to or larger than a threshold”).

As to claims 4 and 12, the combination of Chuang and An teaches wherein for the current block being equal to a size of 16 x 8, 8 x 16, 16 x 16, or greater, the motion vector of the reference subblock is derived based on a center lower-right sample position of the subblock, and the base motion vector of the reference subblock is derived based on a center lower-right sample position of the current block (Chuang; [0007], [0010], and [0056]; An; [0016], [0018], [0019], and [0023]; also see [0020] – “the motion hole filling process can be dependent on the PU size or CU (coding unit) size. For example, the motion hole filling process will be performed only when the PU or CU size is equal to or larger than a threshold”).

As to claims 7 and 15, the combination of Chuang and An teaches wherein the unavailable reference subblock includes a reference subblock positioned outside the collocated reference picture or a reference subblock whose motion vector is not available (Chuang; [0007], [0010], and [0054]; An; [0006], [0008], [0009], [0015], [0019], and [0023]).

As to claims 8 and 16, the combination of Chuang and An teaches wherein for the reference subblock that is an intra mode, an IBC (intra block copy) mode, or a palette mode, it is derived that the motion vector is not available (Chuang; [0007], [0010], and [0054]; An; [0006], [0008], [0009], [0015], [0019], and [0023]).

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of An and further in view of Zhang (US 2021/0243434).

As to claims 5 and 13, the combination of Chuang and An does not teach wherein the sbTMVP candidate is derived based on a motion vector of an available reference subblock, wherein the motion vector of the available reference subblock is derived based on a motion vector of a block covering a modified location derived based on a top-left sample position of the reference subblock.

However, Zhang teaches wherein the sbTMVP candidate is derived based on a motion vector of an available reference subblock, wherein the motion vector of the available reference subblock is derived based on a motion vector of a block covering a modified location derived based on a top-left sample position of the reference subblock ([0198]-[0199], [0234]-[0236], [0245]-[0246], and [0279]-[0281]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chuang’s system and An’s system with Zhang’s system in order to provide techniques that simplify generating sub-block motion candidate lists, which may improve video coding efficiency and enhance both existing and future video coding standards (Zhang; [0136]).

As to claims 6 and 14, the combination of Chuang, An, and Zhang teaches wherein the modified location is derived by an equation ((xColSb >> 3) << 3, (yColSb >> 3) << 3), wherein the xColSb and the yColSb represent x coordinate and y coordinate of the top-left sample position of the reference subblock, respectively, and >> represents an arithmetic right shift, and << represents an arithmetic left shift (Zhang; [0198]-[0199], [0234]-[0236], [0245]-[0246], and [0279]-[0281]).

Response to Arguments

Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.

Examiner maintains that Chuang teaches that MV_x and MV_y may be scaled according to the temporal distance relation between a collocated picture, current picture, and reference picture of the collocated MV. If Motion Information (MI) is not available for some sub_PU, MI of a sub_PU around the center position will be used, or more generally, a default MV will be used ([0010]).

In addition, Examiner maintains that An teaches wherein for the reference subblock that is not available, the motion vector of the reference subblock is set as a base motion vector, wherein the reference subblock is derived on the collocated reference picture based on a position of the current subblock, and wherein the base motion vector is derived on the collocated reference picture based on a position of the current block ([0015], [0016], and [0019]; also see FIG. 3 and [0023]). An also teaches wherein the position of the current block is derived based on a position of a center lower-right sample among four samples positioned at a center within the current block, and wherein the position of the current subblock is derived based on a position of a center lower-right sample among four samples positioned at a center within the current subblock ([0016], [0018], [0019], and [0023]; also see FIGs. 2A and 2B).

In the above citations in An, it is clearly stated that the default motion parameters may be determined according to the motion parameters of the co-located texture reference block associated with a selected depth sub-PU. Furthermore, the co-located texture reference block may correspond to a reference block covering a center sample of the selected depth sub-PU. The selected depth sub-PU may correspond to any sub-PU in the depth PU. However, it is preferred to select a depth sub-PU in the center of the PU. For example, the center sub-PU may correspond to the sub-PU at a lower-right position (220) of the center point (210) of the PU (230) as shown in FIG. 2A (see [0016]). In addition, FIG. 2B illustrates an example of the default motion parameter derivation based on the motion parameters of the co-located texture block covering the center sample of the sub-PU at a lower-right position of the center point of the PU. The location of the center sample (240) of the sub-PU at a lower-right position (220) of the center point (210) of the PU is determined according to equations (1) and (2) (see [0018]). As such, Examiner maintains that An discloses wherein the position of the current block is derived based on a position of a center lower-right sample among four samples positioned at a center within the current block, wherein the reference subblock is derived on the collocated reference picture based on a position of the current subblock, and wherein the position of the current subblock is derived based on a position of a center lower-right sample among four samples positioned at a center within the current subblock.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482